Citation Nr: 1452743	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  12-24 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for rectal cancer.

3.  Entitlement to service connection for status post-craniotomy for Arnold-Chiari malformation.


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1969. 

This case is before the Board of Veterans' Appeals (Board) on appeal of January and May 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke. 

The Veteran was scheduled for a Travel Board hearing for June 2014, but he withdrew the hearing request in writing.  See 38 C.F.R. § 20.704(e) (2014).

The issue of entitlement to service connection for status post-craniotomy for Arnold-Chiari malformation is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  PTSD was not present during the period of this claim.

2.  The Veteran had service in the Republic of Vietnam during the Vietnam era and therefore exposure to herbicides including Agent Orange is presumed. 

3.  The most credible and competent evidence does not support the conclusion that rectal cancer had its onset in service or within one year of service discharge, or that any current rectal cancer is related to active military service, including to presumed herbicide exposure in Vietnam.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  38 U.S.C.A §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2014).

2.  Rectal cancer was not incurred in or aggravated by the Veteran's military service, may not be presumed to have been incurred in service, including from herbicide exposure in Vietnam.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1137, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

The Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters in September and December 2009, prior to the initial adjudication of the claims, of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded. This letter accordingly addressed all notice elements.  Nothing more is required. 

The Board also finds VA has complied with its duty to assist the Veteran in the development of his claims.  Available STRs and identified, available post-service treatment records were obtained.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence. 

The Veteran has also been afforded the appropriate VA examination to determine the existence, nature and etiology of his claimed PTSD.  The examination was adequate, as it was predicated on a full reading of the Veteran's medical records in the claims file, interview of the Veteran, and examination with appropriate testing.  All of the pertinent evidence of record was considered, to include the statements of the Veteran, and the examiner provided rationale for the opinion stated, relying on and citing to the records reviewed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

VA has not provided an examination nor was an expert opinion obtained with regard to the rectal cancer issue.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  The third factor has a low threshold.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran has stated that his rectal cancer is related to his active service, to include herbicide exposure therein.  The Board has considered these statements.  However, as discussed in further detail below, the evidence does not establish that his rectal cancer manifested during service or within an applicable presumptive period.  Nor is there an indication of an association between his rectal cancer and any aspect of his service, to include his service in Vietnam and presumed herbicide exposure therein.  For both of these independent and sufficient reasons, the Board concludes that VA has no duty to provide an examination or obtain an opinion in this case. Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed.Cir. 2010) (general lay assertion of nexus insufficient to entitle claimant to a VA examination or opinion).

VA's duties to notify and assist are met.  Accordingly, the Board will address the merits of the claims. 

II.  Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In certain circumstances lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims decided herein. 

PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (under the criteria of DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 Fed. Cir. 2000).

STRs are negative for any complaints or diagnosis of a psychiatric disability, to include PTSD.

The Veteran is certainly competent to report psychiatric symptoms.  However, no underlying disability has been diagnosed during the appeal period or proximate thereto.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Post-service treatment records indicate no diagnosis of or treatment for a psychiatric disability, to include PTSD.  A May 2012 VA examination report noted the Veteran's history of combat service in Vietnam.  Significantly, examination revealed no psychiatric diagnosis.  The Veteran denied any mood disturbance, sleep problems, panic attacks, re-experiencing symptoms, hallucinations, delusions, or other emotional problems.  He did report a recent stroke.  The examiner specifically stated that the Veteran does not have PTSD or any other psychiatric disability that conforms with DSM-IV criteria.

Whether lay evidence is competent and sufficient in a particular case to establish a diagnosis is an issue of fact. Lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example, a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). In the present case, while the Veteran is competent to identify symptoms, he is not competent to diagnose a psychiatric condition. Such a diagnosis takes medical training and expertise beyond the mere observation of symptoms. Additionally, the Veteran has not reported any contemporaneous psychiatric diagnoses, and has not had a medical professional link his symptoms to a diagnosis. Thus, the criteria under Jandreau have not been met.  There is no medical diagnosis of record to rely on.  In fact, psychiatric examination has disclosed no disability to account for his complaints.  PTSD has not been established either through the clinical record or the Veteran's own statements.  Accordingly, service connection for PTSD is denied.

Rectal Cancer

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) recently held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Malignant tumor is listed as a chronic disability under 38 C.F.R. § 3.309(a); therefore, this disability may be subject to service connection based on continuity of symptomatology. 

Moreover, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as a malignant tumor, may be presumed to have been incurred in service if manifest to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Applicable regulations provide that a Veteran who served on active duty in Vietnam during the Vietnam era is presumed to have been exposed to Agent Orange or similar herbicide.  38 C.F.R. § 3.307(a)(1)(6)(iii).  Here, the Board finds the Veteran is presumed to have been exposed to herbicides, since his DD Form 214 confirms he served in the Republic of Vietnam during the Vietnam War.  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease to a degree of 10 percent or more at any time after service (except for chloracne and acute and subacute peripheral neuropathy which must be manifested within a year of the last exposure to an herbicide agent during service), the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307, 3.309(e).  The enumerated diseases are AL amyloidosis; chloracne or other acneform diseases; Type II diabetes; Non-Hodgkin's lymphoma; Hodgkin's disease; chronic lymphocytic leukemia; multiple myeloma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; respiratory cancers; prostate cancer; and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  The term "soft-tissue sarcoma" includes adult fibrosarcoma, dermatofibrosarcoma protuberans, malignant fibrous histiocytoma, liposarcoma; leiomyosarcoma; epithelioid leiomyosarcoma (malignant leiomyoblastoma); rhabdomyosarcoma; ectomesenchymoma; angiosarcoma (hemangiosarcoma and lymphangiosarcoma); proliferating (systemic) angioendotheliomatosis; malignant glomus tumor; malignant hemangiopericytoma; synovial sarcoma (malignant synovioma); malignant giant cell tumor of tendon sheath; malignant schwannoma, including malignant schwannoma with rhabdomyoblastic differentiation (malignant Triton tumor), glandular and epithelioid malignant schwannomas; malignant mesenchymoma; malignant granular cell tumor; alveolar soft part sarcoma; epithelioid sarcoma; clear cell sarcoma of tendons and aponeuroses; extraskeletal Ewing's sarcoma; congenital and infantile fibrosarcoma; malignant ganglioneuroma; and amyotrophic lateral sclerosis (ALS).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 3.313, 3.318. 

In July 2009, the National Academy of Sciences (NAS) issued "Veterans and Agent Orange: Update 2008" (Update 2008).  A determination was made by the Secretary, based on Update 2008 and prior NAS reports, that a presumption of service connection based on exposure to herbicides in the Republic of Vietnam is not warranted for the following health outcomes: hypertension; cancers of the oral cavity (including lips and tongue), pharynx (including tonsils), or nasal cavity (including ears and sinuses); cancers of the pleura, mediastinum, and other unspecified sites within the respiratory system and intrathoracic organs; esophageal cancer; stomach cancer; colorectal cancer (including small intestine and anus); hepatobiliary cancers (liver, gallbladder and bile ducts); pancreatic cancer; bone and joint cancer; melanoma; non-melanoma skin cancer (basal cell and squamous cell); breast cancer; cancers of reproductive organs (cervix, uterus, ovary, testes, and penis; excluding prostate); urinary bladder cancer; renal cancer (kidney and renal pelvis); cancers of brain and nervous system (including eye); endocrine cancers (thyroid, thymus, and other endocrine organs); leukemia (other than all chronic B-cell leukemias including chronic lymphocytic leukemia and hairy cell leukemia); cancers at other and unspecified sites; neurobehavioral disorders (cognitive and neuropsychiatric); movement disorders (including amyotrophic lateral sclerosis, but excluding Parkinson's disease); chronic peripheral nervous system disorders; respiratory disorders (wheeze or asthma, chronic obstructive pulmonary disorder, and farmer's lung); gastrointestinal, metabolic, and digestive disorders (changes in liver enzymes, lipid abnormalities, and ulcers); immune system disorders (immune suppression, allergy, and autoimmunity); circulatory disorders (other than ischemic heart disease); endometriosis; effects on thyroid homeostasis; and certain reproductive effects, i.e., infertility, spontaneous abortion, neonatal or infant death and stillbirth in offspring of exposed people, low birth weight in offspring of exposed people, birth defects (other than spina bifida) in offspring of exposed people, childhood cancer (including acute myelogenous leukemia) in offspring of exposed people.  75 Fed. Reg. 81332 (December 27, 2010).

Notwithstanding the foregoing presumption provisions, the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, presumption is not the sole method for showing causation.

The Veteran contends that his currently diagnosed rectal cancer is causally related to his exposure to herbicides during service. 

STRs are silent for complaints or findings related to rectal cancer.

Post-service private medical records note that the Veteran was diagnosed with rectal cancer in January 2009.  Subsequent treatment records note his treatment with surgery, radiation and chemotherapy.

After careful consideration, service connection for rectal cancer is not warranted. 

The Veteran's post-service treatment records and examination reports show a diagnosis of rectal cancer.  The Veteran's rectal cancer is not on the list of diseases associated with herbicide exposure for purposes of the presumption.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  In fact, it is on the NAS list of health outcomes for which a presumption of service connection based on exposure to herbicides in the Republic of Vietnam is not warranted  75 Fed. Reg. 81332 (December 27, 2010).  The criteria for presumptive service connection for rectal cancer on the basis of herbicide exposure have not been satisfied.

The Board next turns to consideration of possible entitlement to service connection for rectal cancer on a direct-incurrence basis, but finds the claim also lacking in this respect.  There is no objective indication of in-service incurrence of any rectal cancer.  The Veteran's STRs are completely unremarkable for any complaint, treatment, or clinical diagnosis of rectal cancer during his active duty military service, as noted above.

The record also fails to show by objective evaluation that he manifested any rectal cancer to a degree of 10 percent by September 1970 (within the first year following his active duty service discharge, in September 1969).  The first recorded diagnosis of rectal cancer is not until January 2009, more than 39 years after service.

Although it is presumed that the Veteran was exposed to a toxic herbicide while in the Republic of Vietnam, there still has to be some competent and credible evidence that his current rectal cancer is attributable to that exposure.  Here, there is no medical opinion etiologically linking his current rectal cancer to his military service, including as due to his presumed exposure to herbicides.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."). 

The Board finds medical evidence is needed to establish service connection in the instant case, since the Veteran's rectal cancer is not the type of condition that is readily amenable to mere lay probative comment regarding its etiology, given its inherent medical complexity.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  There is no indication that the Veteran is competent to attribute his rectal cancer symptoms to his military service, to include herbicide exposure therein.  These are inherently complex medical determinations that require specialized medical expertise.  The Board finds the Veteran's lay statements regarding service connection are not competent to establish a nexus between his current rectal cancer and his active service, to include any presumed exposure to herbicides therein.

Accordingly, in the absence of any competent evidence of a nexus, the claim of entitlement to service connection for rectal cancer must be denied. 

Conclusion

The Board has duly considered the benefit of the doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert, supra.  However, the preponderance of the evidence is against the Veteran's claims.  As such, that doctrine is not applicable in the instant appeal and his claims must be denied.


ORDER

Service connection for PTSD is denied.

Service connection for rectal cancer is denied.


REMAND

The Veteran contends his status post-craniotomy for Arnold-Chiari malformation is related to his military service, to include herbicide exposure therein. 

The Veteran's STRs are negative for findings of Arnold-Chiari malformation.  Following service, private treatment records dated in November 1997 note that the Veteran had recently undergone a craniotomy for Arnold-Chiari malformation.  Thereafter, the Veteran was seen for complaints of speech difficulty and was also diagnosed with spastic rigidity of the lower extremities due to brain surgery.  Complicating matters, the Veteran also suffered a stroke.  See private treatment records dated from October 2004 to November 2007.

The AOJ denied the Veteran's claim, stating that Arnold-Chiari malformation is a congenital defect.  See August 2012 Statement of the Case.  In this regard, congenital or developmental defects are not diseases or injuries within the meaning of the applicable legislation and are generally not subject to service connection.  38 C.F.R. §§ 3.303(c) , 4.9; see Winn v. Brown, 8 Vet. App. 510, 516 (1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 1997).  However, the Board notes that service connection is possible if there is evidence of additional disability due to aggravation during service of the congenital defect by superimposed disease or injury.  See VAOPGCPREC 82-90; Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); Carpenter v. Brown , 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90; VAOPGCPREC 11-99.

The Veteran has not been afforded a VA examination with medical opinion to assess the relationship between status post-craniotomy for Arnold-Chiari malformation and active duty service, to include herbicide exposure therein.  Remand is warranted for VA examination and medical opinion to fulfill VA's duty to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d); McLendon, 20 Vet. App. 79.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding records pertaining to the diagnosis and treatment of the Veteran's Arnold-Chiari malformation.

2.  Afforded the Veteran a VA examination by a physician with the appropriate expertise to determine the nature and etiology of his status post-craniotomy for Arnold-Chiari malformation.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  A notation to the effect that this record review took place should be included in the examination report. 

All indicated tests and studies are to be performed.  After examining the Veteran and reviewing the claims file, the examiner should furnish the following opinions: 

(a)  Based on the factual evidence in the record, is the Veteran's Arnold-Chiari malformation a congenital, developmental, or acquired defect or a congenital, developmental disease?  When was Arnold-Chiari malformation initially clinically manifest (i.e., prior to service, during service, or after service)?  Please identify the evidence that supports the conclusion, to include discussion of the Veteran's service treatment records. 

(b)  If the response to (a) is that Arnold-Chiari malformation is a congenital defect did herbicide exposure constitute a superimposed injury to the defect that resulted in a permanent increase in severity (or progress at an abnormally high rate) during service?  

If the response to (a) is that Arnold-Chiari malformation is a congenital disease, please address whether it was aggravated during service, such that there was a permanent increase in severity beyond the natural progression of the disorder? 

Please identify the evidence that supports the response. 

(c)  If Arnold-Chiari malformation is found to have been manifested in service (and not prior to service), is the current diagnosis of status post-craniotomy for Arnold-Chiari malformation at least as likely as not related to any incident which occurred during the Veteran's period of military service, to include as a result of herbicide exposure therein?  If not, please explain the rationale. 

The examiner must explain the rationale for all opinions. 

3.  Thereafter, re-adjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, issue an appropriate supplemental statement of the case and afford the Veteran the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


